Title: Abigail Adams to William Smith, 16 November 1797
From: Adams, Abigail
To: Smith, William


        
          
            my dear sir
            Philadelphia Novbr 16 1797
          
          I wrote you from East Chester and inclosed you 90 dollors to pay a Note in mr Frothinghams hands. I have not received a line in acknowledgment of the letter, which makes me a little anxious for its fate. you was so good as to Say you would send me Some salt fish. I should like a couple of kental to treat our good Massachusetts Friends. I will thank you to send it by one of the first vessels, and 6 Gallons of neats foot oil from Hughs—Brislr says he used to buy it there at half a dollor pr Gallon—
          we reachd here on the tenth, and found our Family all well. from the Mobility who appeard in the Streets on the Day of our arrival, no one could have imagined that there had been either sickness or deaths in this place. in short it is like the wave of the sea, when it is past no vestage remains, I am affraid not even in their Hearts. You cannot affront a Philadelphian more than by intimating that the fever originated with them.
          No congress yet a House was made yesterday but no senate, nor are they like to make one this week the Vice President is detaind by a Law suit, which is still on trial, and will not be here this fortnight. mr Tazewell is sick. no loss neither— no certain accounts of the arrival of our Envoys, and poor souls what can they do when they get there. what but voilence is to be seen in that devoted Nation, honour & justice, Religion & virtue are fled from the land, or so abashed that their voice is not heard. I have not the smallest hope remaining that any thing durable can be effected with a people or Government, which to day is and tomorrow is not.
          I hope Mrs smith and your little flock are well. give my Love to them. Mrs Cranch wrote me that mrs Welch was unwell. I hope she is better pray let me know, and acquaint me if mrs Gill is like to recover—
          I am dear sir affectionatly / Your
          
            A Adams
          
        
        
          your sister otis and Family are well Love to cousin Betsy
        
      